UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K/A x ANNUALREPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For fiscal yearended September 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 333-171046 LIBERATED ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 27-4715504 (State or other jurisdiction (I.R.S. Employer Identification No.) of icorporation or organization) 109 Burtons Road Marlton, New Jersey (Address of principal executive offices) (Zip Code) Registrant's telephone number including area code (609) 707-1519 (Former Name or Former Address, if changed since last report) Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.0001 par value 1 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes x No r Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes rNox Note - Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Exchange Act from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesrNo x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No r Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10- K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or small reporting company. See the definition of "large accelerated filer," "accelerated filer" and "small reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes rNo x The Registrant's Common Stock did not trade as of March 31, 2011. The number of outstanding shares of Registrant's Common Stock was 25,000,000 share as of December 1, 2012. Explanatory Note Liberated Energy,Inc. (the “Company”) is filing this Amendment No. 1 on Form 10-K/A (the “Amendment”) to the Company’s annual report on Form 10-K for the period ended September 30, 2012 (the “Form 10-K”), filed with the Securities and Exchange Commission on December 10, 2012 (the “Original Filing Date”), solely to correct errors on the cover page including that the Registrant had securities registered pursuant to Section 12(g) of the Act, that disclosure of delinquest filers in response to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained in the Form 10-K, and thatthe Registrant was not a shell company (as defined in Rule12b-2 of the Act). No other changes have been made to the Form 10-K. This Amendment speaks as of the Original Filing Date, does not reflect events that may have occurred subsequent to the Original Filing Date, and does not modify or update in any way disclosures made in the Form 10-K. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934,the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LIBERATED ENERGY, INC. Date: November 20 , 2013 By: /s/ FRANK PRINGLE Frank Pringle President, Director, Chief Executive Officer (Principal Executive Officer) Date: November 20 , 2013 By: /s/ ELYSE THOMPSON Elyse Thompson Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer) 4
